Citation Nr: 1709640	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-35 363	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Elie Halpern, Esq.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  In March 2017, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 1, 2017, the Board issued a decision remanding the issues on appeal.

2.  In a January 24, 2017 statement submitted through his representative scanned into the record on February 28, 2017, the Veteran withdrew from appellate consideration the claims of entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's March 1, 2017 decision is warranted.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.904 (2016).  

2.  Due to the Veteran's withdrawal of his claims on appeal, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.204.

3. The criteria for withdrawal of the claim for entitlement to an evaluation in excess of 30 percent for PTSD have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).

4. The criteria for withdrawal of the claim for entitlement to a TDIU have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VACATUR

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

In January 2017, the Veteran withdrew his claims on appeal.  This withdrawal was scanned into the record on February 28, 2017, and had not been before the Board at the time the March 1, 2017 remand was processed.  As such, the Board lacked jurisdiction to adjudicate the issues on appeal in March 2017.  Therefore, the March 1, 2017, Board decision must be vacated as a matter of law.

Accordingly, the March 1, 2017 Board decision addressing the issues of entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to a TDIU is vacated.

II. DISMISSAL

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a January 2017 statement, through his representative, the Veteran withdrew from appellate consideration the claims of entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU. The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review these claims which are therefore, dismissed.


ORDER

The Board's March 1, 2017 decision in the instant appeal is vacated.

The appeal is dismissed.


	                        ____________________________________________
	T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals


